NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 17-1914
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                     BOLA PETERS,
                                   a/k/a Bola M. Kassim;
                                   a/k/a Muti Kassim;
                                   a/k/a Rene Copley;
                                   a/k/a Elizabeth Brown;

                                       Bola Peters,
                                           Appellant

                 ____________________________________________

                    On Appeal from the United States District Court
                       For the Western District of Pennsylvania
                     (D.C. Crim. Action No. 1-14-cr-00012-012)
                     District Judge: Honorable David S. Cercone
                 ____________________________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 January 23, 2018

                Before: GREENAWAY, JR., KRAUSE, Circuit Judges,
                           and JONES, District Judge. *

                           (Opinion filed: February 15, 2018)




      *
         The Honorable John E. Jones, III, United States District Judge for the Middle
District of Pennsylvania, sitting by designation.
                                       ___________

                                        OPINION *
                                       ___________

JONES, District Judge.

       Bola Peters appeals her judgment of conviction for conspiracy to commit wire

fraud. Ms. Peters argues that the evidence presented at trial was insufficient to prove her

guilt beyond a reasonable doubt. For the reasons that follow, we will affirm.

I.     Background

       This case involves a years-long scheme of stealing identities, filing false tax

returns with the stolen identities, and fraudulently collecting tax refunds. The IRS

identified more than 1000 false tax returns between 2010 and 2012 alone. The fraudulent

refunds were routed to more than 3600 bank accounts set up at 443 financial institutions

across the United States. Because of the sheer number of false returns and bank accounts,

the FBI subpoenaed bank records from a random sample of 100 bank accounts. Agents

also sought ATM surveillance photos because the cash had been withdrawn from most of

the accounts through ATM transactions. Although the FBI identified several major

players in their investigation, many of the co-conspirators’ roles consisted of opening

bank accounts with stolen identities, withdrawing the refunds from ATMs, keeping a

percentage, and transferring the remaining money to those of higher rank in the

conspiracy. This was the role Ms. Peters played.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                             2
       Ms. Peters’s name appeared on one of the bank accounts in the 100-account

sample, and authorities had identified fraudulent refunds among the deposits. The FBI

obtained a search warrant for Ms. Peters’s home, where they found a total of thirteen

Social Security cards and New York State driver’s licenses in different names in addition

to one blank Social Security card. The FBI also located a notebook and other pages that

had handwritten entries listing stolen identify information. Finally, authorities found a

distinctive, multi-colored shirt that also was seen in ATM surveillance photos. None of

the fraudulent identification documents found in Ms. Peters’s home implicated her

husband. Agents later interviewed Ms. Peters, who admitted that she used false identities

to open bank accounts in 2008. She further said she was instructed to open the accounts

by someone named Lowah, and that she would make cash withdrawals from an ATM,

keep ten percent, and transfer the remainder of the withdrawal to Lowah. Ms. Peters also

knew that others were involved in the scheme, although she did not know their roles or

names.

       In May 2015, a grand jury in the Western District of Pennsylvania returned a fifth

superseding indictment accusing Ms. Peters and nearly two dozen others of conspiracy to

commit wire fraud in violation of 18 U.S.C. § 1349. The matter went to trial in October

2016. At the close of the Government’s case, Ms. Peters moved for judgment of acquittal

under Rule 29 of the Federal Rules of Criminal Procedure, arguing insufficiency of the

evidence, which the District Court denied. Ms. Peters called one witness and rested. On

October 21, 2016, the jury found Ms. Peters guilty. She was sentenced to sixty months in



                                             3
prison and a three-year term of supervised release. Ms. Peters now appeals her judgment

of conviction.

II.    Jurisdiction and Standard of Review

       The District Court properly exercised jurisdiction of the underlying matter

pursuant to 18 U.S.C. § 3231. We have jurisdiction to review appeals from all final

decisions of the District Court pursuant to 28 U.S.C. § 1291.

       “[W]e review a sufficiency of the evidence challenge de novo, viewing the

evidence in the light most favorable to the prosecution.” United States v. Bryant, 655
F.3d 232, 240 (3d Cir. 2011) (citing United States v. Miller, 527 F.3d 54, 60 (3d Cir.

2008)). Appellants bear a heavy burden. We “will overturn a verdict only ‘if no

reasonable juror could accept evidence as sufficient to support the conclusion of the

defendant’s guilt beyond a reasonable doubt.’” Id. (quoting United States v. Anderskow,

88 F.3d 245, 251 (3d Cir. 1996)). “Under this particularly deferential standard, we ‘must

be ever vigilant . . . not to usurp the role of the jury by weighing credibility and assigning

weight to the evidence, or by substituting [our] judgment for that of the jury.’” United

States v. Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013) (alteration in the

original) (quoting United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005)).

“Furthermore, ‘we review the evidence as a whole, not in isolation, and ask whether it is

strong enough for a rational trier of fact to find guilt beyond a reasonable doubt.’” Id.

(quoting U.S. v. Boria, 592 F.3d 476, 480 (3d Cir. 2010)).




                                              4
III.   Discussion

       Ms. Peters was convicted of conspiracy to commit wire fraud pursuant to 18

U.S.C. § 1349. To prove its case, the Government needed to prove that Peters agreed with

one or more persons to commit wire fraud, which consists of three elements: “(1) the

defendant’s knowing and willful participation in a scheme or artifice to defraud, (2) with

the specific intent to defraud, and (3) the use of . . . interstate wire communications in

furtherance of the scheme.” United States v. Andrews, 681 F.3d 509, 518 (3d Cir. 2012)

(quoting United States v. Antico, 275 F.3d 245, 261 (3d Cir. 2001)). Ms. Peters argues

that the Government failed to prove the first element. We disagree.

       Ms. Peters admitted that she had been instructed to open bank accounts with stolen

identities, had withdrawn the fraudulent tax refunds, and had skimmed her allotted ten

percent and wired the remainder to “Lowah.” She also admitted that she knew there were

other co-conspirators, even if she did not know their names. These admissions alone were

sufficient to prove the first element of wire fraud. Ms. Peters’s suggestion that the

Government needed to produce witnesses who could provide direct evidence of her

knowledge of the scheme is unpersuasive. Ms. Peters amply demonstrated her knowledge

in her voluntary statement to the authorities. Moreover, “finding of guilt in a conspiracy

case does not depend on the government introducing direct evidence that a defendant was

a knowing participant in the conspiracy; circumstantial evidence can carry the day.”

United States v. Claxton, 685 F.3d 300, 305 (3d Cir. 2012). In addition to Ms. Peters’s

own admissions, the circumstantial evidence – including the identification documents in

several names, the ledgers of stolen identity information, and the surveillance photos
                                              5
showing the same shirt found in her home – clearly provided sufficient evidence from

which a rational juror could infer guilt. The circumstantial evidence was overwhelming

and pointed only to Ms. Peters, not her husband. Therefore, with deference to the jury’s

verdict, and viewing the evidence in the light most favorable to the Government, we find

the evidence was sufficient and affirm the judgment of conviction.

IV.   Conclusion

      For the foregoing reasons, we will affirm the judgment of conviction.




                                            6